 In the Matter of M.P. MOLLER, INC.-and,CONGRESSOF-INDUSTRIALORGANIZATIONSCase No. 5-R-1490.-Decided April 25,1944Mr. Sidney J. Barban,for the Board.Mr. John Wagaman,of Hagerstown, Md., for the Company.Mr. Ernest Marsh,of New York City, andMessrs. Abe Klein, GuyJohnson,andRobert J. Brylke,of Hagerstown, Md., for the CIO.Joseph A. Padway,byMr. James A. Glann,ofWashington, D. C.,andMr. John Myers,of Hagerstown, Md., for the AFL.Mr. RobertE. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE,Upon petition duly filed by Congress'of Industrial Organizations,herein called the CIO, alleging that a question affecting commercehad arisen concerning the representation of employees of M. P. Moller,Inc.,Hagerstown, Maryland, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Earle K. Shawe, Trial Examiner. Said hear-ing was held. at Hagerstown, Maryland, on March 2 and 3, 1944.TheCompany, the CIO,' and Federal Labor Union No. 21108, affiliatedwith the American Federation of Labor, herein called the AFL,appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The rulings of the Trial, Examinermade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded opportunity to file briefs withthe Board.-During the hearing the AFL moved to dismiss the petition of theCIO on the ground that no question concerning representation hadarisen because (1) the CIO had not made a substantial showing ofiThe CTO signed a waiver of 'its charges of unfair labor practices filed against the Com-pany in Case No. 5-C-1735, insofar as they might constitute a basis for objecting to theinstant proceeding.56 N. L. R. B., No. 5.16 M. P. MOLLER,INC.r17representation, and (2) the AFL was party to contracts with the'Company which barred a present determination of representatives:Ruling on this motion was reserved for the Board. For the reasonsstated,in Section III,infra,the motion is hereby denied.The AFL also moved to continue the hearing until such time asthe uncertainty surrounding the Company's immediate prospects forgiving employment to its full wartime complement of employees wasresolved:Ruling on this motion was reserved for the Board. For thereasons set forth in Section V,infra,this motion is hereby denied.Upon the entire record in the case, the Board makes the following:FINDINGS OF, FACT1.THE BUSINESS, OF THE! COMPANYM. P. Moller, .Inc., a Maryland corporation, has its principal placeof business and only plant in Hagerstown, Maryland, where in nor-mal times it manufactures pipe organs. Since February 1942, theCompany has been engaged in, the manufacture of, airplane wings forthe Fairchild Aircraft Corporation, and ground training equipmentfor the Navy Department. Practically' all .the raw materials, used bythe Company are furnished by the Fairchild Aircraft Corporation orare purchased by the Company. During the year 1943, the Company,purchased raw materials from outside the ' State of ' Maryland of avalue of approximately $25,000.During the same period, the. valueof the Company's finished products was in excess of $2,000,000. Sub-stantially all this production went to the Fairchild Aircraft Corpora-tion or, to the Navy Department.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDCongress of. Industrial Organizations is a labor organization ad-mitting to membership'employees of the Company.Federal Labor Union No. 21108, is a labor organization affiliatedwith the American Federation of -Labor, admitting to membershipemployees of the Company.- ,III.THE QUESTION CONCERNING REPRESENTATIONBy a letter dated 'January 8, 1944, the CIO advised the Companythat it represented a substantial number of the latter's hourly-paidproduction and maintenance employees and requesteda conference,for collectivebargaining purposes.The Companyrefused to hold aconference.587784-45=voL 56-3 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe AFL,contends that it has contractual relations with the Com-pany which preclude ^ a present investigation and determination ofrepresentatives.The record indicates that on October 23, 1937, aconsent election was conducted under the auspices of the Board's Re-gional' Director among the Company's production and maintenance'employees, in which the,AFL was victorious. The AFL and the Com-pany entered into their first collective bargaining agreement on June25, 1938.Subsequent contracts -were signed on November 7, 1939,April 18, 1940, May 3, 1941, March 6, 1942, and March 6, 1943. Thislast contract provides that it is to be effective for a term of 1 year,and thereafter until changed upon 30 days'- written notice by eitherparty.Article VII thereof further provides that terms relating towages, hours, holidays, vacations, and overtime pay are to be containedin a separate, agreement., Immediately after signing the March 6,1943, contract, the AFL petitioned the National War Labor Board,hereinafter called the W. L. B., on the matter of wages, overtime pay,holidays, and vacations.On November, 13, 1943; the W. L. B. issueda directive order which,inter alia,granted certain wage increases tothe'Company's employees retroactive to March 6, 1943. , The provisionsof the directive were incorporated in an agreement signed by theCompany and the AFL on January 3, 1944. This agreement pro-vides that it is to continue for a term of 1 year from the date of itsexecution, and thereafter until replaced or amended, for which 30days' written notice is required to be given by one party to the other.Since the agreement of March 6, 1943, has been in effect for, overa year, and is now terminable upon 30.days' notice by either party, itclearly is no bar to -a present determination of representatives?Norcan the agreement of January 3, 1944, be regarded as precluding apresent determination] ,of representatives despite-the fact that it wasexecuted prior to notice of the CIO's claim to representation.As notedheretofore, Article VII of the March 6, 1943, contract specifically pro-vides for a "separate and supplemental" wage agreement such as wassigned on January 3, 1944.Likewise, the latter agreement in itspreamble states that it was entered into in accordance with Articleagreement.The president of the Company testified that the Januaryagreement did not replace the March contract. 'Moreover, it has beenthe practice of the Company and the AFL to enter into supplemental -wage agreements, as is indicated by separate "agreements negotiatedonMarch 6, 1942, and September' 5, 1942, for 6-month periods.Finally, as noted above, the W. L. B. directive which was incorporatedin the-January agreement was made retroactive to March 6, 1943, the4 SeeMatter of Phelps-Dodge Refining Corporation,40, N. _L: R. -B. 1159, 1161, andcases cited therein-- M. P. MOLLER, INC.19date of the basic contract.The January 3, 1914, agreement, therefore,must -be treated as supplemental to the March 6, 1943, basic contract,and, for the purposes of this representation proceeding, as subject toits termination provisions.Were we to hold the January 3, 1944, -agreement, which deals primarily with wages, to be a bar to thisproceeding, it is conceivable that the subject matter which may'appropriately be dealt with in collective bargaining agreements wouldbe divided among several separate contracts, each of which mighthave a different termination date, so that the, occasion would neverarise when there would be no contract in operation to be urged as a-bar to the petition of a rival organization.Under such circumstances,the rights of employees to choose new bargaining representatives atreasonable intervals would be defeated.IA statement of a Field Examiner of the Board, introduced intoevidence at the hearing, as supplemented by a statement of the TrialExaminer made at the hearing; indicates that the CIO, represents asubstantial number of employees in the unit hereinafter found to beappropriate .3The AFL contends that the CIO has not made asufficient showing in view of the evidence indicating that the numberof employees who would be included in the unit is steadily decreasing-.-It urges that the CIO does not represent a substantial number-of theCompany's pre-war employees who will filially constitute the unit iflay-offs continue as company -officials predict. It is -true that prior tothe hearing the Company released many of its employees.However,,at the present time, the extent to which the Company's total personnelwill be further decreased cannot be foretold with any degree ofaccuracy.We shall, therefore, rely upon the showing which the CIOmade in its proposed unit at the time its designation cards were re-ceived and checked by the Board's Field Examiner and the TrialExaminer.We find that a question affecting commerce has arisen concerning,the representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the,Act.IV.THE APPROPRIATE UNITThe parties are in agreement that the appropriate unit should com-prise all production ,and maintenance employees of the Company,including inspectors, truck drivers, watchmen, and leadmen, but ex-cluding executives, office and clerical employees (including those whospend part of their time handling forms in connection with shipments),employees in the retail music store, out-of-town employees who install,sAccording to the statements,the CIO submitted 381 application for membership cards.Of these cards,271'bore signatures which were the names of persons whose names appearedon the Company's pay roll of January 29,1944, which listed 721 employees in the unitslleaedto be appropriate.The AFL relies upon its contracts to show its interest. -20DECISIONS OF NATIONAL LABOR RELATIONS BOARDtune, and service organs, the engineering staff, draftsmen, nurses,guards,managers, superintendents, assistant ssuperintendents, andthe chief inspector.The Company and the CIO would also, excludeforemen, assistant foremen, and assistant chief inspectors, whereasthe AFL would include them in the unit.Beginning with the 1942 contract, the AFL has bargained col-lectively for foremen, assistant foremen, and assistant chief inspectors.This date coincides with the expansion in the Company's personnelwhich resulted from the change-over from peacetime to wartime pro-,duction.Prior thereto, the Company had no assistant foremen orassistant chief inspectors.The president of the Company stated thatwhile the, Company originally was willing that the AFL bargainfor the above employees, it is now of the opinion that the results ofsuch bargaining warrant theirexclusion.The record is clear that the employees in question exercise, super-visory powers which affect the-status of other employees. ^ Thus, theforemen are immediately under plant superintendents, and have thepower to discipline and effectively to recommend hiring and discharg-ing.In addition, they fill out efficiency forms and other employeerecords.The assistant foremen act as foremen in the absence of thelatter.They also effectively recommend hiring and discharging.They are engaged in production work from 15 to 75 percent of theirtime as daily circumstances vary.The assistant chief inspectors re.port -to the chief inspector, and in his absence they are directly re-sponsible for the work of inspectors.They'have authority effectivelyto recommend discipline, promotion, hiring, and discharging ofinspectors.On the average, one-half of their time is devoted tosupervision and one-half to inspection activities.InMatter of The Maryland Drydock Co7npany,4the Board heldthat supervisors could not constitute an appropriate unit within thescope of the Act, except in crafts having a history of such bargain-ing.While it can be said that the Company has a history of collectivebargaining as respects certain of its ' supervisory employees, never-theless, it was not the intent of our decision inthe,Maryland Dry-.dockcase to provide that isolated short-term instances of collectivebargaining history on behalf of supervisory employees could serveto remove the affected employees from the application of the doc-trine enunciated therein.Here, the record does not indicate thatbargaining for foremen, assistant foremen, and assistant chief in-spectors is typical of the unions interested in organizing the organindustry or the airplane parts industry.We shall, therefore, excludeforemen, assistant foremen, and assistant chief inspectors from the4 49 N. L. R. B 733. M. P. MOLLER, INC.21unit as supervisory employees, within the meaning of theMarylandDrydockdecision.We find that all production and maintenance employees of, theCompany, including inspectors, truck ' drivers, watchmen, and lead-men, but excluding executives, office and clerical employees (includ-ing, those who spend part of their time handling forms in connectionwith shipments), employees in the retail music store, out-of-townemployees who install, tune, and service organs, ,the engineering staff,draftsmen, nurses, guards, managers, superintendents, assistant su-perintendents, the, chief inspector, foremen, assistant foremen, as-sistant chief inspectors, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise- effect,changes in the status of employees, or effectively recommend suchaction, constitute ,a unit appropriate for the purposes of collectivebargainingwithin the meaning of Section' 9 (b) of the Act.V. THE DETERMINATION OF, REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Electionherein, subject to the limitations, and additions set forth therein .5As has been 'indicated heretofore, there is a possibility that theemployment rolls of the Company will be cut drastically in the nearfuture.If this event occurs it will be the result of reconversion fromwar activities to peacetime production, in which the 590 production.and maintenance employees at the date of the hearing would be re-duced in number to between 125 and 150. The AFL contends thatsince this possibility exists, no election should -be held until it hasmaterialized or has been eliminated..Inasmuch as the record indicates that the future employment plansof the Company are by no means definitely established, we shall notpostpone the election hereinafter directed and thereby deprive theemployees of a present opportunity to choose a collective bargainingrepresentative.However, when it is demonstrated that the Com-pany's personnel has been cut to its pre-war size by reconversion-from-war to peacetime production, and that this, together with other ap-propriate circumstances, warrants a redetermination of representa-tives or of the appropriate bargaining unit, a new petition for theinvestigation and certification of a collective bargaining' representa-tive may be filed with the Board.).-I5The CIO urges that eligibility to vote be determined by a pay-roll period nearest the,date when its petitionwas filed, inview of theanticipated decrease in personnel.We find nomerit to thisrequest since our usualdate fordeterminingeligibilitywillmore accuratelyprovide for a reflection of the desires'ofthe employeesstill retainedby the Company at thetime of the election 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor, RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it, is hereby -11DIRECTED that, as part of the investigation to ascertain rej resenta-,tives for the purposes of collective bargaining with M. P. Moller, Inc.,Hagerstown, Maryland, an election by secret ballot shall be conductedof this Direction, under the direction and supervision of the RegionalDirector for ,the Fifth Region, acting in this matter as agent for theNational Labor'Relations Board, and subject to Article III,, Sections10 and 11, of said Rules 'and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who have,since quit or been discharged for cause, and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented- by Congress of industrial Organizations, -or,by Federal Labor Union, Local 21108, AFL, for the purposes ofcollective bargaining, or by neither.6CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and, Direction of Election.'6 The CIO andthe AFL"expressed preferences at the hearing that their respective namesappear on the ballot as set forth in the Direction of Election.